DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 5/24/2021. 
The amendments filed on 5/24/2021 have been entered. Accordingly, claims 1, 3-13 and 15-20 remain pending. Claims 2 and 14 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuovo et al (US20150335284, 2015-11-26), (hereinafter “Nuovo”)
Regarding the claim 1, Nuovo teaches a health monitoring device (“wearable system and methods for measuring physiological data from a device worn about a body part of a user” abst), comprising: 

a housing configured to receive and house the sensor unit (“The sensor module 16 includes sensor units 28 housed in a sensor plate 30” [0048]); 
a coupling mechanism configured to couple the housing to a band to be worn at least partially about one of a wrist and a lower forearm of a wearer of the band (“The sensor module 16 may be removably attached on the band 12, such that the sensor module 16 is located at the bottom of the wearable sensor platform 10” [0045]), the coupling mechanism further configured to position the housing pointing the sensor unit inward to a ventral side of the wrist or lower forearm of the wearer with an inward radial force on the sensor unit proportional to tension in the band (see e.g. fig. 1-3, 5, 6, 8-18 and the associated pars.); 
a data storage device to store data produced by the health monitoring device (“memory 38 may comprise one or more memories comprising different memory types, including RAM (e.g., DRAM and SRAM) ROM, cache, virtual memory microdrive, hard disks, microSD cards, and flash memory, for example. The I/O 40 may comprise a collection of components that input information and output information” [0057]); and 
a processor (see processor 36 in connection with the sensors 28 in fig. 4; see microcontroller 82 in connection with the sensors 54 and 72 in fig. 7) configured to receive data from the sensor unit about received optical energy, and to produce 
wherein the housing is configured to be disposed between the band and skin of the wearer, wherein a thickness of the housing creates a gap between the band and the skin of the wearer adjacent to the housing (see re-produced fig. 1 as well as figs. 2-3, 5, 6, 8-18 and the associated pars.).

    PNG
    media_image1.png
    466
    519
    media_image1.png
    Greyscale


Regarding the claim 13, Nuovo teaches a personal health device (“wearable system and methods for measuring physiological data from a device worn about a body part of a user” abst), comprising: 
a sensor unit 28 comprising a source of optical energy and a receiver of optical energy (“The sensor units 28 may include an optical sensor array” [0049]; “the sensor units 28 may comprise an optical sensor array 54 that may comprise a 
a housing configured to receive and house the sensor unit (“The sensor module 16 includes sensor units 28 housed in a sensor plate 30” [0048]); 
a coupling mechanism configured to couple the housing to a band to be worn at least partially about one of a wrist and a lower forearm of a wearer of the band (“The sensor module 16 may be removably attached on the band 12, such that the sensor module 16 is located at the bottom of the wearable sensor platform 10” [0045]), the coupling mechanism further configured to position the housing pointing the sensor unit inward to a ventral side of the wrist or lower forearm of the wearer with an inward radial force on the sensor unit proportional to tension in the band (see e.g. fig. 1-3, 5, 6, 8-18 and the associated pars.); 
an electronic storage device to store data produced by the personal health device (“memory 38 may comprise one or more memories comprising different memory types, including RAM (e.g., DRAM and SRAM) ROM, cache, virtual memory microdrive, hard disks, microSD cards, and flash memory, for example. The I/O 40 may comprise a collection of components that input information and output information” [0057]); and 
a processor (see processor 36 in connection with the sensors 28 in fig. 4; see microcontroller 82 in connection with the sensors 54 and 72 in fig. 7) configured to receive data from the sensor unit about received optical energy, and to produce photoplethysmogram data using the received data (see e.g. [0049], [0068] and [0070]), and to store data to the data storage device (see fig. 4 and 7 along with [0047], [0055]-[0057] and [0072]-[0074]).


Regarding the claim 16, Nuovo teaches the band and housing are configured to press the sensor unit against skin of the wearer of the personal health device (see re-produced fig. 1 as well as figs. 2-3, 5, 6, 8-18 and the associated pars.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo in view of Sinn (Published on 12/8/2016 see Wayback machine archive), (hereinafter “Sinn”).
Regarding the claims 3 and 15, Nuovo teaches the coupling mechanism (wrist watch strap band) with various coupling styles (see below re-produced figs. and the associated pars.).

    PNG
    media_image2.png
    390
    387
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    417
    561
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    396
    media_image4.png
    Greyscale
 
    PNG
    media_image1.png
    466
    519
    media_image1.png
    Greyscale


Nuovo does not point out the specifics of coupling mechanism comprises two openings disposed at opposing longitudinal ends of the housing, the two openings configured to receive the band.
However, in the field of wrist watch coupling (wrist watch strap bands), Sinn teaches coupling mechanism comprises two openings disposed at opposing longitudinal ends of the housing, the two openings configured to receive the band as shown in re-produced fig. below.

    PNG
    media_image5.png
    291
    332
    media_image5.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with coupling mechanism comprises two openings disposed at opposing longitudinal ends of the housing, the two openings configured to receive the band as taught by Sinn because attaching the toothed buckles to both ends allows the watches to be centered on the wrist. A separate connecting strap, which is included in the set, ensures a high level of flexibility (see pg. 3, 2nd par.). 

Regarding the claim 4, Nuovo teaches the housing comprises an arcuate shape (see above re-produced figs. and the associated pars.).

Regarding the claim 5, Nuovo teaches the band and housing are configured to press the sensor unit against a portion of skin of the wearer of the health monitoring device (see above re-produced figs. and the associated pars. which the adjustments of wrist watch straps would allow for tighter fit and press the sensor unit).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo in view of Sinn as applied to claims 1-5 above and further in view of Bushnell et al (US20170086743, 2017-03-30), (hereinafter “Bushnell”).
Regarding the claim 6, modified Nuovo teaches a force sensitive transducer capable of measuring the inward radial force of the sensor unit against the portion of skin of the wearer of the personal health device (“pressure sensor 80” [0072]; “sensor module 16 maintains an optimal or near optimal position and pressure on the soft, underside of the wrist, while the display 26 maintains a user expected position on the topside of the wrist, regardless range of wrist sizes” [0090]; “Positioning the sensor module 16 in such a way to place it in at least partial pressure contact with the skin on the underside of the user's wrist to allow the sensor units 28 to sense physiological data from the user.” [0045]), 


However, in the same field of endeavor, Bushnell teaches a wearable electronic device includes a force sensor coupled to the housing component. The force sensor is operable to produce a force signal based on a force exerted between the body part of the user and the housing component. A processing unit of the wearable electronic device receives the force signal from the force sensor and determines the force exerted on the housing component based thereon. The processing unit may use that force to determine a tightness of the band, determine health information for the user, adjust determined force exerted on a cover glass, and/or to perform various other actions (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with signaling the processor to notify the wearer in a condition wherein the inward radial force is inadequate to permit the sensor unit to perform nominally as taught by Bushnell because it allows accurate measurement of health sensor based on the force signal (see [0013]-[0014]).

Regarding the claim 7, Nuovo teaches the data storage device comprises machine-executable instructions (“module may include, by way of example, components, such as software components, object-oriented software components, class components and task components, processes, functions, attributes, procedures, 

Regarding the claims 8, Nuovo teaches the processor is capable of receiving and executing the machine-executable instructions of the data storage device (see e.g. [0049], [0068] and [0070]).

Regarding the claim 9, Nuovo teaches processor evaluates the photoplethysmogram data to assess a health status of the wearer of the health monitoring device (see e.g. [0049], [0068] and [0070]).

Regarding the claim 10, Nuovo teaches processor stores one of the photoplethysmogram data or the health status at one of the data storage device or an external device (see e.g. [0049], [0068] and [0070]).

Regarding the claim 11, Nuovo teaches the external device is one of a "smartwatch" or a cellular telephone, and the one of the "smartwatch" or the cellular telephone comprises an electronic storage medium capable of storing the data sent by the processor (see smart watch in e.g. fig. 1-3, 5, 6, 8-18 and the associated pars.).
Regarding the claim 12, Nuovo teaches the band is coupled to a wristwatch and is configured to dispose both the wristwatch and the housing at one of a wrist and a lower forearm, wherein the wristwatch is disposed on the top side of the wrist (see above re-produced figs. and the associated pars. for claims 3 and 4).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo in view of Bushnell.

Regarding the claim 17, Nuovo teaches a transducer capable of measuring the inward radial force of the sensor unit against the portion of skin of the wearer of the personal health device (“pressure sensor 80” [0072]; “sensor module 16 maintains an optimal or near optimal position and pressure on the soft, underside of the wrist, while the display 26 maintains a user expected position on the topside of the wrist, regardless range of wrist sizes” [0090]; “Positioning the sensor module 16 in such a way to place it in at least partial pressure contact with the skin on the underside of the user's wrist to allow the sensor units 28 to sense physiological data from the user.” [0045]), 

Nuovo does not teach the specifics of signaling the processor to notify the wearer in a condition wherein the inward radial force is inadequate to permit the sensor unit to perform nominally.
However, in the same field of endeavor, Bushnell teaches a wearable electronic device includes a force sensor coupled to the housing component. The force sensor is operable to produce a force signal based on a force exerted between the body part of the user and the housing component. A processing unit of the wearable electronic device receives the force signal from the force sensor and determines the force exerted on the housing component based thereon. The processing unit may use that force to determine a tightness of the band, determine health information for the user, adjust 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with signaling the processor to notify the wearer in a condition wherein the inward radial force is inadequate to permit the sensor unit to perform nominally as taught by Bushnell because it allows accurate measurement of health sensor based on the force signal (see [0013]-[0014]).

Regarding the claim 18, Nuovo teaches the processor evaluates the photoplethysmogram data to assess a health status of the wearer of the personal health device (see e.g. [0049], [0068] and [0070]).
Regarding the claim 19, Nuovo teaches the processor stores one of the photoplethysmogram data or the health status to one of the electronic storage device or an external device (see fig. 4 and 7 along with [0047], [0055]-[0057] and [0072]-[0074]).
Regarding the claim 20, Nuovo teaches the external device is one of a "smartwatch" or a cellular telephone, and the one of the "smartwatch" or the cellular telephone comprises an electronic storage medium capable of storing the data sent by the processor (see smart watch in e.g. fig. 1-3, 5, 6, 8-18 and the associated pars.).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive for the reasons noted below;

Nuovo fails to teach "the coupling mechanism further configured to position the housing pointing the sensor unit inward to a ventral side of the wrist or lower forearm of the wearer with an inward radial force on the sensor unit proportional to tension in the band" as recited in amended independent claim 1 or "the coupling means further configured to position the housing to point the sensor unit inward to a ventral side of the wrist or a lower forearm of a wearer with an inward radial force on the sensor proportional to tension in the band" as recited in amended independent claim 13. In fact, Nuovo is completely silent in regard to an inward radial force on the sensor module 16 being proportional to the tension in the band 12. Nuovo merely describes that the sensor module 16 is in partial pressure contact with the skin on the underside of the user's wrist. See Nuovo, ¶ [0045].

However, initially it is noted that the claim, in the pertinent part, merely recites “coupling means further configured to position the housing to point the sensor unit inward to a ventral side of the wrist or a lower forearm of a wearer with an inward radial force on the sensor proportional to tension in the band”. Which Nuovo as clearly shown in the re-produced fig. 1 below teaches wrist bands and the sensor module with the housing disposed between the bands and the wrist where band clasp is adjusted to tighten in order to apply tension inward to a ventral side of the wrist or a lower forearm of a wearer with an inward radial force on the sensor proportional to tension in the band (see [0044) and [0067]].
Further, the applicant appears to draw own conclusion as to “Nuovo is completely silent in regard to an inward radial force on the sensor module 16 being proportional to the tension in the band 12.” Which it does not appear to be in line with the Nuovo’s teachings.
In addition, the MPEP notes the following;
I. ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

Therefore, the applicant’s argument not found persuasive.

    PNG
    media_image1.png
    466
    519
    media_image1.png
    Greyscale


Further, the applicant also argues the following;
In addition, Nuovo fails to teach "wherein a thickness of the housing creates a gap between the band and the skin of the ventral side of the wrist of the wearer adjacent to the housing" as recited in amended independent claims 1 and 13. The sensor module 16 is curved and is in contact not only with the underside of the wrist but also with the side of the 

Here, it should be noted that the claim merely requires a “gap” (regardless of the size) to be created between the band and the skin of the ventral side. It should also be noted that neither the size of the gap nor the housing in relation to the band (or any other feature for that matter) is defined in the claims.
As also noted above, the clasp along with the watch bands are adjusted to place the sensor between the ventral side of the wrist and the bands. As can be clearly seen in the re-produced fig and also acknowledged by the applicant this gap is being created.
Having the gap “on the side” of the wrist as argued by the applicant would not have a valid point since the size of the sensor does not change and the wrist of users/wearers varies from person to person (or even from species to species e.g. mouse and elephant; since the claim is not specific to one single species and very broad as “wearer”). The point raised by the applicant’s may only be valid (and that is “if” true which the office does not concede) for users with very small wrist e.g. new born which would be not feasible and practical (if not beyond the scope of the invention) that the gap would be formed on the “side” of the wrist.

In addition, the MPEP notes the following;
II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment);

If the applicant would like to clarify the claimed subject matter in an amendment, it would be considered. However, as the claims are presented in the current form, Nuovo teaches the broad claims and the rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SERKAN AKAR/Primary Examiner, Art Unit 3793